Case 1:19-sw-00034-DAR Document 1 Filed 01/31/19 Page 1 of 10
                          Case 1:19-sw-00034-DAR Document 1 Filed 01/31/19 Page 2 of 10

AO 93C (      )                                                                     Original                    Duplicate Original


                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                              District
                                                        __________     of Columbia
                                                                   District of __________

                       In the Matter of the                             )
             (Briefly describe the property to be searched              )
              or identify the person by name and address)               )      Case No.
                                                                        )
                                                                        )
                                                                        )


To:        Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                                   District of
(identify the person or describe the property to be searched and give its location):




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):




           YOU ARE COMMANDED to execute this warrant on or before                                       (not to exceed 14 days)
           in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                                                             .
                                                                                               (United States Magistrate Judge)

        Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
        for        days (not to exceed 30)     until, the facts justifying, the later specific date of                                 .


Date and time issued:
                                                                                                       Judge’s signature

City and state:
                                                                                                     Printed name and title
                      Case 1:19-sw-00034-DAR Document 1 Filed 01/31/19 Page 3 of 10
AO 93   (   )                                            (Page 2)

                                                               Return
Case No.:                        Date and time warrant executed:            Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name     of any person(s) seized:




                                                           Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                    Executing officer’s signature


                                                                                       Printed name and title
            Case 1:19-sw-00034-DAR Document 1 Filed 01/31/19 Page 4 of 10



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

   IN THE MATTER OF THE                                :
   APPLICATION OF THE UNITED                           :    NO. 19-sw-34
   STATES OF AMERICA FOR A                             :
   SEARCH WARRANT FOR THE CHEEK                        :    UNDER SEAL
   CELLS/SALIVA (BUCCAL SWAB) OF                       :
   ANTWAUN LEVON JOHNSON, DOB                          :
   06/03/1994                                          :

                      AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

       I, Matthew S. Hopkins, (“your affiant”), Special Agent of the Bureau of Alcohol, Tobacco,

Firearms and Explosives (“ATF”), Washington Field Division, Washington D.C., being duly sworn,

hereby depose and state that:

                                          INTRODUCTION

       1.      Your affiant has been a Special Agent with the ATF since January 2016 and is an

investigative law enforcement officer of the United States within the meaning of Section 2510(7)

of Title 18 United States Code, and am empowered by law to conduct investigations and to make

arrests for the offenses enumerated in Section 2516 of Title 18, United States Code.

       2.      Your affiant has received training and experience in interviewing and interrogation

techniques, surveillance techniques, arrest procedures, search and seizure, and asset forfeiture, and

in gang, organized crime, money laundering, firearms possession and trafficking investigation, and

drug investigations, including the possession with intent to distribute and distribution of controlled

substances, and conspiracies and offenses associated with the foregoing criminal offenses which

are prohibited by Title 21, United States Code, Sections 841(a), 843(b), and 846, and Title 18,

United States Code, Sections 922 and 924, 1956 and 1957.

       3.      Your affiant’s training includes successful completion of the Criminal Investigator

Training Program instructed by the Federal Law Enforcement Training Center (“FLETC”), and the
                                                1
            Case 1:19-sw-00034-DAR Document 1 Filed 01/31/19 Page 5 of 10



Special Agent Basic Training, instructed by the Bureau of Alcohol, Tobacco, Firearms, and

Explosives National Academy, both are located at FLETC, Glynco, Georgia. Additionally, your

affiant was a sworn Police Officer, with the United States Park Police (“USPP”), Washington, D.C.,

from May 2010 until January 2016. Your affiant successfully completed the Uniformed Police

Training Program, instructed by FLETC, and Agency Specific Basic training program for the USPP.

       4.       Your affiant has successfully completed numerous training programs hosted by

ATF, the Federal Law Enforcement Training Center, and other local/state/federal law enforcement

agencies and organizations. Your affiant has received specialized training in the investigation of

state and federal crimes involving the trafficking of firearms and controlled substances. Your affiant

has participated in numerous drug and firearm trafficking investigations that resulted in the arrest

of numerous subjects, the seizure of property and assets, and the seizure of controlled substances

and firearms.

       5.       This affidavit does not contain every fact known to your affiant regarding this

investigation, but rather contains information necessary to demonstrate probable cause in support

of the above-referenced search warrant. The facts and information contained in this affidavit are

based on your affiant’s personal knowledge and information obtained from federal, state, and local

law enforcement officers. All observations referenced in this affidavit, that your affiant did not

personally make, were relayed to your affiant by the persons who made such observations or in

reports that detailed the events described by those persons

       6.       On the basis of this familiarity, and on the basis of other information which I have

reviewed and determined to be reliable, I allege the facts to show there is probable cause to believe

that evidence of violations of 18 U.S.C. § 922(g)(1) (firearms and ammunition offenses)



                                                   2
            Case 1:19-sw-00034-DAR Document 1 Filed 01/31/19 Page 6 of 10



(collectively, the “target offense”) (as described below), will be found located in the cheek

cells/saliva (buccal swab 1) of ANTWAUN LEVON JOHNSON (“JOHNSON”).

                                       PROBABLE CAUSE

                                             Background

       7.      On September 7, 2016, your affiant initiated an investigation on a suspected straw

purchaser, Dalonta Jackson (“Jackson”), of two Glock firearms from a Federal Firearms Licensee

(“FFL”) located in the Eastern District of Virginia.

       8.      One of the firearms that your affiant is investigating was recovered by Washington

D.C. Metropolitan Police Department (“MPD”) officers on August 19, 2016 during a search warrant

of an unrelated residence. Melsun Perry (“Perry”) was subsequently arrested and charged with

possessing the aforementioned firearm. During ATF’s investigation of this firearm, it was determined

that Jackson and Perry were associated with a Washington, D.C. music group known as “LeggTeam.”

Further investigation revealed that an individual later identified as Curtis Aiken (“Aiken”) was also

associated with “LeggTeam.” As a result of this information, law enforcement began to preliminarily

investigate the music group for criminal activity. Law enforcement reviewed public social media

posts as part of this preliminary investigation.

       9.      In February 2018, your affiant began reviewing Aiken’s public posts on Instagram.

As a result, your affiant located multiple videos—posted on Instagram and other social media

websites (e.g., YouTube and Facebook)—of an individual who identified himself as “Big Don Bino.”




1
  As the Supreme Court has recognized, a “buccal swab” is a “common procedure” that involves
“wiping a small piece of filter paper or a cotton swab similar to a Q-tip against the inside cheek of
an individual’s mouth to collect some skin cells.” Maryland v. King, 133 S. Ct. 1958, 1967-68. This
procedure is “quick and painless” and poses “no threat to the health or safety” of a defendant. Id. at
1968.
                                                   3
           Case 1:19-sw-00034-DAR Document 1 Filed 01/31/19 Page 7 of 10



       10.     Your affiant contacted and later met with MPD Officer Herman Kelly, a member of

the 7th District Crime Suppression Team (“7D CST”)—whose primary objective, among others, is

to deter and investigate crimes involving firearms—for assistance identifying the individual known

as “Big Don Bino.” Officer Kelly was able to identify “Big Don Bino” as James Todd (“Todd”).

Officer Kelly has had numerous police contacts with both Todd and Aiken during his regular police

patrol. Your affiant learned that Officer Kelly and other members of the 7D CST have been following

Aiken, Todd, and their associates’ social media pages for criminal activity in an attempt to deter and

proactively patrol their area of responsibility as police officers. In many of Aiken’s posts, particularly

to his Instagram page, there are multiple videos and photographs showing Aiken, Todd, and their

associates displaying firearms.

       11.     Through continued observations of Todd’s Instagram account, law enforcement

obtained the Instagram usernames (also known as “handles”) of other persons associated with Todd.

The Instagram usernames of Todd’s associates all had a common theme—the names utilized the

acronym “OTD” (meaning “Only Tha Dons”), “Don,” or some variation of “OTD” or “Don.” One

Instagram name that followed this pattern is “bigdonshootdawg.” Law enforcement began to observe

bigdonshootdawg’s social media postings.

                          “Bigdonshootdawg” Search Warrant and Arrest

       12.     On November 9, 2018, the Honorable Thomas M. DiGirolmao, U.S. Magistrate

Judge of the District of Maryland, signed a search warrant for the known residence of JOHNSON,

4624 Raleigh Road, Temple Hills Maryland, 20748. Reference Case No. TMD 18-3102. Your

affiant incorporates that warrant by reference (see attached Exhibit 1).




                                                    4
          Case 1:19-sw-00034-DAR Document 1 Filed 01/31/19 Page 8 of 10



       13.    On November 15, 2018, law enforcement executed the above-mentioned search

warrant and recovered the following items from the basement near where mail matter and clothing

for JOHNSON was located 2:

              a.     Detlon, DTI15, 5.56 caliber rifle, bearing serial number DTI-S113775, with a
                     magazine containing 22 rounds of .223 caliber ammunition.

              b.     Sig Sauer, P224, .40 caliber pistol, bearing serial number 50A001491, with a
                     magazine containing three rounds of .40 caliber ammunition.

              c.     Extended rifle magazine with 42 round of 5.56 caliber ammunition.

              d.     Seven rounds of assorted ammunition

       14.    During a recorded, post-arrest, interview JOHNSON made the following statements:

              e.     JOHNSON stated that he placed the pistol within the ceiling of the basement
                     four years ago. JOHNSON also stated that he located several .357
                     ammunition rounds in his upstairs bedroom closet. When asked if his DNA
                     would be on the ammunition, JOHNSON stated that it would.

              f.     JOHNSON stated that he found a Glock magazine in the basement under his
                     clothes when he came home from jail.

              g.     JOHNSON stated that he touched the pistol and rifle three years ago. He also
                     stated that his DNA would be on the rifle magazine because he placed it in the
                     ceiling (where it was located).

              h.     JOHNSON stated that he was sleeping in the basement during the execution
                     of the search warrant, heard a loud noise, and went up the stairs because he
                     thought his mother had fallen down the stairs.

              i.     JOHNSON also confirmed that he wears a size 9 ½ shoe.

       15.    Based on the foregoing information, your affiant obtained an Arrest Warrant via

Criminal Complaint for JOHNSON for violations of 18 U.S.C. § 922(g)(1). The Honorable Thomas



2
  It should be noted that the mail matter for JOHNSON was not seized, though it was documented
by law enforcement. JOHNSON was the only adult male occupant of the residence. Also located in
the basement was male clothing associated to JOHNSON and size 9 ½ men’s shoes consistent with
JOHNSON’s shoe size.
                                                 5
            Case 1:19-sw-00034-DAR Document 1 Filed 01/31/19 Page 9 of 10



J. Sullivan, U.S. District Court of Maryland, signed the Arrest Warrant on November 19, 2018. Case

No. 18-3210-TJS.

       16.     Following the November 15, 2018, search warrant, your affiant conducted National

Crime Information Center (“NCIC”) searches of the recovered firearms. Those checks revealed that

both firearms were reported stolen. In particular, those database searches revealed the following:

       a.      The Delton, DTI15, 5.56 caliber rifle, bearing serial number DTI-S113775, was
               reported stolen to Prince Georges County, Maryland, Police Department on
               November 7, 2018.

       b.      The Sig Sauer, P224, .40 caliber pistol, bearing serial number 50A001491, was
               reported stolen to the Volusia County, Florida, Sherriff’s Office on October 7, 2016.

       17.     In the following days, ATF processed the evidence collected from the search warrant.

During that time, your affiant transferred custody of the above-mentioned firearms to the United

States Secret Service (“USSS”) so Evidence Technicians could process the evidence for latent

fingerprints and DNA evidence. On January 8, 2019, USSS completed processing and returned

custody of the firearms to your affiant. USSS was able to successfully collected four DNA samples

from both firearms.

       18.     At the time of JOHNSON’s arrest on November 15, 2018, buccal swabs were not

collected by law enforcement. However, your affiant believes there is probable cause to obtain a

buccal swab to compare the DNA collected from the firearms and magazines discovered at 624

Raleigh Road, Temple Hills, Maryland, 20748 to JOHNSON’s DNA.




                                                  6
Case 1:19-sw-00034-DAR Document 1 Filed 01/31/19 Page 10 of 10
